Case: 13-13477   Date Filed: 03/27/2015   Page: 1 of 2


                                                     [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-13477
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:10-cr-20484-DMM-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

FABIAN A. SCOTT,
a.k.a. Faybo,
a.k.a. Fabo,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (March 27, 2015)

Before TJOFLAT, WILSON and BLACK, Circuit Judges.

PER CURIAM:
              Case: 13-13477     Date Filed: 03/27/2015   Page: 2 of 2


      J. Rafael Rodriguez, appointed counsel for Fabian A. Scott in this direct

criminal appeal, has filed a motion to withdraw from further representation of the

appellant and filed a brief prepared pursuant to Anders v. California, 386 U.S. 738,

87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire

record reveals that counsel’s assessment of the relative merit of the appeal is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Scott’s

convictions and sentences are AFFIRMED.




                                          2